IN THE
                             TENTH COURT OF APPEALS

                                 No. 10-18-00155-CV

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                                    Appellant
v.

TROY THOELE,
                                                           Appellee



                             From the 12th District Court
                                Walker County, Texas
                               Trial Court No. 1828674


                             MEMORANDUM OPINION

       Appellant has filed a “Motion to Dismiss Appeal.” See TEX. R. APP. P. 42.1(a)(1).

Appellee has filed a pro se “Notice of Dismissal and Motion for Abeyance.” The parties

explain that this interlocutory appeal is moot because the underlying case has been

dismissed in its entirety.

       Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. See id. Appellant’s motion to dismiss is therefore granted.

Appellee’s motion for abeyance is denied. This appeal is dismissed.
                                            REX D. DAVIS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 18, 2018
[CV06]




Tex. Dep’t of Crim. Just. v. Thoele                        Page 2